



FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT


THIS FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), is entered into as of December 19, 2018, by and among TEXAS OIL &
CHEMICAL CO. II, INC., a Texas corporation (“Borrower”), certain subsidiaries of
the Borrower party hereto, as guarantors (the “Guarantors”), the lenders from
time to time party hereto (the “Lenders”), Citibank, N.A., as an L/C Issuer, and
BANK OF AMERICA, N.A., as Administrative Agent for the Lenders (in such
capacity, the “Administrative Agent”), Swingline Lender and an L/C Issuer.


RECITALS


A.Borrower, the Guarantors, the Administrative Agent and the Lenders party
thereto are parties to that certain Amended and Restated Credit Agreement dated
as of October 1, 2014 (as amended by that certain First Amendment to Amended and
Restated Credit Agreement dated as of February 20, 2015, that certain Second
Amendment to Amended and Restated Credit Agreement, dated as of March 28, 2017,
that certain Third Amendment to Amended and Restated Credit Agreement dated as
of July 25, 2017, and that certain Fourth Amendment to Amended and Restated
Credit Agreement dated as of July 31, 2018 (the “Credit Agreement” and the
Credit Agreement, as modified by this Amendment, the “Amended Credit
Agreement”)).
B.Borrower has requested that the Administrative Agent and the Lenders amend the
Credit Agreement, and the Administrative Agent and the Lenders have agreed to
amend the Credit Agreement, subject to the terms and conditions set out in this
Amendment.
AGREEMENT


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:


1.Definitions. Unless otherwise defined in this Amendment, each capitalized term
used but not otherwise defined herein has the meaning given such term in the
Amended Credit Agreement.
2.    Amendments to the Credit Agreement. On the Effective Date:
(a)    Section 1.01 of the Credit Agreement is amended to delete the definition
of “Applicable Rate” and replace it as follows:
“Applicable Rate” means, for any day, the rate per annum set forth below
opposite the applicable Level then in effect (based on the Consolidated Leverage
Ratio), it being understood that the Applicable Rate for (a) Revolving Loans
that are Base Rate Loans shall be the percentage set forth under the column
“Revolving Loans” and “Base Rate”, (b) Revolving Loans that are Eurodollar Rate
Loans shall be the percentage set forth under the column “Revolving Loans” and
“Eurodollar Rate & Letter of Credit Fee”, (c) that portion of the Term Loan
comprised of Base Rate Loans shall be the percentage set forth under the column
“Term Loan” and “Base Rate”, (d) that portion of the Term Loan comprised of
Eurodollar Rate Loans shall be the percentage set forth under the column “Term
Loan” and “Eurodollar Rate & Letter of Credit Fee”, (e) the Letter of Credit Fee
shall be the percentage set forth under the column “Revolving Loans” and
“Eurodollar Rate & Letter of Credit Fee”, and (f) the Commitment Fee shall be
the percentage set forth under the column “Commitment Fee”:


Level
Consolidated Leverage Ratio
Eurodollar Rate
& Letter of Credit Fee
Base Rate
Commitment
Fee
 
 
Revolving Loans
Term Loans
Revolving Loans
Term Loans
 
1
Less than 1.00 to 1.00
1.25%
1.25%
0.25%
0.25%
0.20%
2
Greater than or equal to 1.00 to 1.00 but less than 2.00 to 1.00
1.75%
1.75%
0.75%
0.75%
0.20%
3
Greater than or equal to 2.00 to 1.00 but less than 3.00 to 1.00
2.00%
2.00%
1.00%
1.00%
0.25%
4
Greater than or equal to 3.00 to 1.00 but less than 3.50 to 1.00
2.25%
2.25%
1.25%
1.25%
0.30%
5
Greater than or equal to 3.50 to 1.00
2.50%
2.50%
1.50%
1.50%
0.375%

    
Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section 6.02(a), then, upon the
request of the Required Lenders, Pricing Level 5 shall apply, in each case as of
the first Business Day after the date on which such Compliance Certificate was
required to have been delivered and in each case shall remain in effect until
the first Business Day following the date on which such Compliance Certificate
is delivered. In addition, at all times while the Default Rate is in effect, the
highest rate set forth in each column of the Applicable Rate shall apply.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b). Any adjustment in the Applicable Rate shall be
applicable to all Credit Extensions then existing or subsequently made or
issued.
(b)    Section 1.01 of the Credit Agreement is amended to amend and restate the
definition of “Consolidated EBITDA” as follows:
“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for the Loan Parties in accordance
with GAAP, Consolidated Net Income for the most recently completed Measurement
Period plus (a) the following to the extent deducted in calculating such
Consolidated Net Income (without duplication): (i) Consolidated Interest
Charges, (ii) the provision for Federal, state, local and foreign income taxes
payable, (iii) depreciation and amortization expense; (iv) out of pocket
severance and restructuring expenses up to an amount not to exceed $1,000,000 in
the aggregate and (v) other non-recurring expenses reducing such Consolidated
Net Income which (A) do not represent a cash item in such period or any future
period (in each case of or by the Loan Parties for such Measurement Period) and
(B) are approved in writing by the Administrative Agent, and minus (b) the
following to the extent included in calculating such Consolidated Net Income:
(i) Federal, state, local and foreign income tax credits; and (ii) all non-cash
items increasing Consolidated Net Income (in each case of or by the Loan Parties
for such Measurement Period) which are approved in writing by the Administrative
Agent.
(c)    Section 7.11(a) of the Credit Agreement is deleted and replaced with the
following:
(a)    Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the end of any Measurement Period ending as of the end of any fiscal quarter of
the Borrower to be greater than the ratio set forth below opposite such period:
Four Fiscal Quarters Ending
Maximum Consolidated Leverage Ratio
December 31, 2018
4.75 to 1.00
March 31, 2019
4.25 to 1.00
June 30, 2019
4.00 to 1.00
September 30, 2019
3.75 to 1.00
December 31, 2019 and each fiscal quarter thereafter
3.50 to 1.00

Notwithstanding the foregoing, commencing with the fiscal quarter ending
December 31, 2019, upon Administrative Agent’s receipt of a Covenant Reset
Notice, the maximum Consolidated Leverage Ratio permitted under this Section
7.11(a) shall be (a) automatically increased from (i) 3.50 to 1:00 to 4.00 to
1:00 commencing in the fiscal quarter in which the Qualified Acquisition is
consummated and continuing for the two fiscal quarters immediately thereafter,
(ii) 3.50 to 1:00 to 3.75 to 1:00 for the next fiscal quarter immediately
thereafter (such periods of increased Consolidated Leverage Ratios, a “Covenant
Reset Period”), and (b) reset to 3.50:1:00 for the next fiscal quarter
immediately thereafter and at all other times when the Borrower is not in a
Covenant Reset Period; provided, that, the Borrower shall provide to the
Administrative Agent such details with respect to such Qualified Acquisitions as
the Administrative Agent, in its reasonable discretion, shall request; provided,
further, that before any subsequent increase in the Consolidated Leverage Ratio
may be effected as a result of an additional Covenant Reset Notice, the Borrower
shall have delivered to the Administrative Agent an executed Compliance
Certificate that shall evidence the Borrower’s compliance with a Consolidated
Leverage Ratio of 3.50 to 1:00 for a full fiscal quarter following the end of
the most recent Covenant Reset Period before becoming entitled to provide
Administrative Agent with such additional Covenant Reset Notice; provided,
further, that each Covenant Reset Notice must comply with the other requirements
of this Section 7.11(a).
3.    Effectiveness of this Amendment. This Amendment shall be effective as of
the date (the “Effective Date”) once all of the following have been satisfied or
delivered to the Administrative Agent and the Lenders, as applicable, in each
case, in Proper Form:
(a)Execution of Amendment; Loan Documents. This Amendment executed by a
Responsible Officer of each Loan Party and a duly authorized officer of each
Lender.


(b)Officer’s Certificate. An Officer’s Certificate, dated the Effective Date,
certifying as to the Organization Documents of each Loan Party (which, to the
extent filed with a Governmental Authority, shall be certified as of a recent
date by such Governmental Authority), the resolutions of the governing body of
each Loan Party, the good standing, existence or its equivalent of each Loan
Party and of the incumbency (including specimen signatures) of the Responsible
Officers of each Loan Party.


(c)Fees and Expenses. All fees and expenses, if any, owing to the Administrative
Agent and the Lenders pursuant to that certain letter agreement, dated as of the
date hereof, among Borrower and the Administrative Agent for the benefit of the
Lenders.


(d)Additional Information. Such additional information and materials which the
Administrative Agent and/or any Lender shall reasonably request or require.


4.    Representations and Warranties. Borrower and each Guarantor represents and
warrants to the Administrative Agent and the Lenders on and as of the Effective
Date hereof that (a) it possesses the requisite power and authority to execute
and deliver this Amendment, (b) this Amendment has been duly authorized and
approved by the requisite corporate action on the part of Borrower or such
Guarantor, (c) no other consent of any Person (other than the Administrative
Agent and the Lenders) that has not been obtained is required for this Amendment
to be effective, (d) the execution and delivery of this Amendment does not
violate its organizational documents, (e) the representations and warranties in
each Loan Document to which it is a party are true and correct in all material
respects on and as of the date of this Amendment as though made on the date of
this Amendment (except to the extent that such representations and warranties
speak to a specific date, in which case such representation or warranty shall be
true and correct in all material respects as of such date), (f) after giving
effect to this Amendment, it is in compliance with all covenants and agreements
contained in each Loan Document to which it is a party, (g) after giving effect
to this Amendment, no Default or Event of Default has occurred and is continuing
and (h) that each Loan Document to which it is a party remains in full force and
effect and is the legal, valid, and binding obligations of Borrower or such
Guarantor enforceable against it in accordance with their respective terms,
subject to applicable bankruptcy, insolvency or similar laws affecting
creditors’ rights generally and to general principles of equity and principles
of good faith and fair dealing.
5.    Scope of Amendment; Reaffirmation; RELEASE. Except as expressly modified
by this Amendment, all references to the Credit Agreement shall refer to the
Amended Credit Agreement. Except as affected by this Amendment, the Loan
Documents are unchanged and continue in full force and effect. However, in the
event of any inconsistency between the terms of the Amended Credit Agreement and
any other Loan Document, the terms of the Amended Credit Agreement shall control
and such other document shall be deemed to be amended to conform to the terms of
the Amended Credit Agreement. As MATERIAL PART OF THE CONSIDERATION FOR THE
ADMINISTRATIVE AGENT AND THE LENDERS ENTERING INTO THIS AMENDMENT, BORROWER AND
EACH GUARANTOR HEREBY RELEASES AND FOREVER DISCHARGES THE ADMINISTRATIVE AGENT
AND EACH LENDER (AND THEIR SUCCESSORS, ASSIGNS, AFFILIATES, OFFICERS, MANAGERS,
DIRECTORS, EMPLOYEES, AND AGENTS) FROM ANY AND ALL CLAIMS, DEMANDS, DAMAGES,
CAUSES OF ACTION, OR LIABILITIES FOR ACTIONS OR OMISSIONS (WHETHER ARISING AT
LAW OR IN EQUITY, AND WHETHER DIRECT OR INDIRECT) IN CONNECTION WITH THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS PRIOR TO THE DATE OF THIS AMENDMENT,
WHETHER OR NOT HERETOFORE ASSERTED, AND WHICH BORROWER OR ANY GUARANTOR MAY HAVE
OR CLAIM TO HAVE AGAINST ADMINISTRATIVE AGENT OR ANY LENDER.
6.    Miscellaneous.
(a)    Binding Effect. The Amended Credit Agreement shall be binding upon and
inure to the benefit of each of the undersigned and their respective legal
representatives, successors and permitted assigns.
(b)    No Waiver of Defaults. This Amendment does not constitute a waiver of, or
a consent to, any present or future violation of or default under, any provision
of the Loan Documents, or a waiver of the Administrative Agent’s or any Lender’s
right to insist upon future compliance with each term, covenant, condition and
provision of the Loan Documents.
(c)    Form. Each agreement, document, instrument or other writing to be
furnished to the Administrative Agent or any Lender under any provision of this
Amendment must be in form and substance reasonably satisfactory to the
Administrative Agent.
(d)    Headings. The headings and captions used in this Amendment are for
convenience only and will not be deemed to limit, amplify or modify the terms of
this Amendment, the Credit Agreement, or the other Loan Documents.
(e)    Costs, Expenses and Attorneys’ Fees. Borrower agrees to pay or reimburse
the Administrative Agent on demand for all its reasonable and invoiced (with
separate invoices for each service provider) out-of-pocket costs and expenses
incurred in connection with the preparation, negotiation, and execution of this
Amendment, including, without limitation, the reasonable and invoiced fees and
disbursements of the Administrative Agent’s counsel.
(f)    Multiple Counterparts. This Amendment may be executed in any number of
counterparts with the same effect as if all signatories have signed the same
document. All counterparts must be construed together to constitute one and the
same instrument. The effectiveness of any such documents and signatures shall,
subject to applicable law, have the same force and effect as manually-signed
originals and shall be binding on Borrower, each Guarantor, the Administrative
Agent and each Lender. The Administrative Agent may also require that any such
documents and signatures be confirmed by a manually-signed original; provided
that, the failure to request or deliver the same shall not limit the
effectiveness of any facsimile document or signature.
(g)    Governing Law. This Amendment and the other Loan Documents must be
construed, and their performance enforced, under Texas law.
7.    Entirety. THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN
BORROWER, THE GUARANTORS, THE LENDERS AND THE ADMINISTRATIVE AGENT AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS BY THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.
Remainder of Page Intentionally Blank.
Signature Pages to Follow.





This Amendment is executed as of the Effective Date.
    
BORROWER:


TEXAS OIL & CHEMICAL CO. II, INC.




By: /s/ S. Sami Ahmad                
Name: S. Sami Ahmad
Title: Treasurer
    


GUARANTORS:


SOUTH HAMPTON RESOURCES, INC.




By: /s/ S. Sami Ahmad                
Name: S. Sami Ahmad
Title: Treasurer


GULF STATE PIPE LINE COMPANY, INC.




By: /s/ S. Sami Ahmad                
Name: S. Sami Ahmad
Title: Treasurer


TRECORA CHEMICAL, INC.


    
By: /s/ S. Sami Ahmad                
Name: S. Sami Ahmad
Title: Treasurer
ADMINISTRATIVE AGENT:


BANK OF AMERICA, N.A.,
as Administrative Agent




By: /s/ Anthony W. Kell                
Name: Anthony W. Kell
Title: Vice President
LENDER:


BANK OF AMERICA, N.A.,
as a Lender, L/C Issuer and Swingline Lender




By: /s/ Adam Rose                
Adam Rose
Senior Vice President
LENDER:


CITIBANK, N.A.,
as a Lender and L/C Issuer


By: /s/ Michael Foster                
Name: Michael Foster
Title: Senior Vice President





LENDER:


BMO HARRIS BANK N.A.,
as a Lender


By: /s/ Jason Deegan                
Name: Jason Deegan
Title: Vice President







LENDER:


CAPITAL ONE, N.A.,
as a Lender




By: /s/ Lewis H. Gissel III            
Name: Lewis H. Gissel III
Title: Senior Vice President
LENDER:


REGIONS BANK,
as a Lender




By: /s/ Philip A. Ugalde                
Name: Philip A. Ugalde
Title: Senior Vice President







